DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9, 11-18, 39 (renumbering as 1-18 respectively) are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “indicating one or more subbands for uplink data transmission to the UE through downlink control information, so that the UE uses a frequency domain resource corresponding to the one or more subbands for uplink data transmission to transmit uplink data based on frequency domain resource information corresponding to the one or more subbands for uplink data transmission, wherein when downlink scheduling indicates that an access mode of a Physical Uplink Share Channel (PUSCH) is short Listen Before Talk (LBT), all of the one or more subbands for uplink data transmission correspond to one PUSCH; and when downlink scheduling indicates that the access mode of the PUSCH is long
LBT, each of the one or more subbands for uplink data transmission corresponds to one
PUSCH.”

Claims 8, 39 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving downlink control information from the base station, wherein the downlink control information comprises one or more subbands for uplink data transmission, and using a frequency domain resource corresponding to the one or more subbands for uplink data transmission to transmit uplink data, based on frequency domain resource information corresponding to the one or more subbands for uplink data transmission, wherein when downlink scheduling indicates that an access mode of a Physical Uplink Share Channel (PUSCH) is short Listen Before Talk (LBT), all of the one or more subbands for uplink data transmission correspond to one PUSCH; and when downlink scheduling indicates that the access mode of the PUSCH is long LBT, each of the one or more subbands for uplink data transmission corresponds to one PUSCH.”

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473